Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Damon Schexnider, Appellant                            Appeal from the County Court at Law No.
                                                       2 of Gregg County, Texas (Tr. Ct. No.
No. 06-20-00003-CV         v.                          2018-2259-CCL2). Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
E-Cig Central, LLC; LG Chem, Ltd.;                     Burgess and Justice Stevens participating.
Shenzhen IMR Technology Co., Ltd.; and
Shenzhen Fest Technology Co., Ltd.,
Appellees



       As stated in the Court’s opinion of this date, we find there was partial error in the order of
the court below. While we affirm the trial court’s order granting the special appearance of LG
Chem, Ltd., and dismissing Appellant’s claims against LG Chem, Ltd., we modify the trial
court’s order to reflect that the dismissal was without prejudice As modified, the trial court’s
order is affirmed.
       We further order that the appellant, Damon Schexnider, pay all costs of this appeal.



                                                       RENDERED NOVEMBER 25, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk